Exhibit 10.3

SUBLEASE

THIS SUBLEASE (the “Sublease”), dated for reference purposes only as of July 25,
2011 (the “Execution Date”), is made by and between EXELIXIS INC., a Delaware
corporation (“Sublandlord”), and NODALITY, INC., a Delaware corporation
(“Subtenant”).

RECITALS

WHEREAS, Sublandlord and HCP LIFE SCIENCE REIT (as successor-in-interest to
Britannia Pointe Grand Limited Partnership, a Delaware limited partnership)
(“Master Landlord”), are parties to that certain Build-to-Suit Lease dated as of
May 12, 1999, as amended by that certain First Amendment to Build-to-Suit Lease
dated as of March 29, 2000, that certain Second Amendment to Build-to-Suit Lease
dated as of January 31, 2001, and that certain Third Amendment to Build-to-Suit
Lease dated as of May 24, 2001 (as amended, the “Master Lease”), pursuant to
which Master Landlord leased to Sublandlord the buildings located at 169 Harbor
Way (“Building 169”) and 170 Harbor Way (“Building 170”, and together with
Building 169, the “Master Premises”), in South San Francisco, California, each
as more fully described in the Master Lease. The parties acknowledge that a copy
of the Master Lease has been delivered by Sublandlord to Subtenant.

WHEREAS, the parties hereto desire that Sublandlord sublet to Subtenant and that
Subtenant sublet from Sublandlord all of the second floor of Building 170 as
shown on the attached Exhibit A (the “Subleased Premises”), together with the
nonexclusive right to use the showers located on the first floor of Building
170, the lobby, break room, hallways, elevators, stairwells, mechanical closets,
chemical and bio-waste storage areas, server rooms and other spaces designated
by Sublandlord from time to time for the non-exclusive use of the tenants of
Building 170 and the Common Areas (as defined in the Master Lease) exterior to
Building 170 (“Common Areas”). Sublandlord agrees that it shall not permanently
close or alter the Common Areas in any manner that will unreasonably interfere
with Subtenant’s use, occupancy and enjoyment of the Subleased Premises or
decrease Subtenant’s rights under this Sublease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.    Sublease. Sublandlord does hereby sublet to Subtenant and Subtenant does
hereby sublet from Sublandlord, the Subleased Premises, together with the
nonexclusive right to use the Common Areas as shown on Exhibit A, subject to the
terms and conditions of this Sublease. The parties hereto agree to the rentable
square footage of the Subleased Premises set forth above, and such rentable
square footage, and any of the economic terms hereof based thereon, shall not be
adjusted based on further re-measurement. Notwithstanding the foregoing or
anything to the contrary contained in this Sublease, Sublandlord hereby reserves
the right, for emergency purposes only, to enter upon and travel through the
Subleased Premises, in the event such access is necessary to accommodate
emergency evacuation from the roof and or greenhouse located on the roof of
Building 170. The parties hereto agree to the rentable square footage of the
Subleased Premises is 25,110, and such rentable square footage, and any of the
economic terms hereof based thereon, shall not be adjusted based on further
re-measurement.

 

1



--------------------------------------------------------------------------------

2. Term.

(a) Master Landlord’s Consent. Sublandlord and Subtenant expressly acknowledge
and agree that this Sublease is subject to Master Landlord’s prior written
consent to this Sublease, on a form to be provided by Master Landlord that is
reasonably acceptable to Sublandlord and Subtenant (“Master Landlord’s
Consent”). Sublandlord shall use commercially reasonable efforts to obtain
Master Landlord’s Consent, and Subtenant agrees to cooperate in all reasonable
respects in connection therewith. If Sublandlord fails to obtain Master
Landlord’s Consent within thirty (30) days after execution of this Sublease by
both Subtenant and Sublandlord, then either Sublandlord or Subtenant may
terminate this Sublease by giving written notice thereof to the other, and
Sublandlord shall return to Subtenant any amounts delivered by Subtenant under
this Sublease. Neither party shall have any liability to the other for any
termination or cancellation of this Sublease as a result of Master Landlord’s
failure or refusal to consent to this Sublease, unless it fails to use
commercially reasonable efforts to obtain such Master Landlord’s Consent as
required in this Sublease.

(b) Sublease Term. Sublandlord has retained Environmental and Occupational Risk
Management, Inc. (“EORM”) to prepare a Phase I Environmental Site Assessment for
Building 170 (the “Phase I”). This Sublease shall be for a term (the “Sublease
Term”) commencing on the later of (A) the later of (i) November 1, 2011, and
(ii) receipt of the fully-executed Master Landlord’s Consent (in either case,
the “Target Start Date”) and (B) unless waived in whole or in part by Subtenant,
the date upon which (i) Sublandlord and Subtenant have received the Phase I, in
form and substance satisfactory to Subtenant in its commercially reasonable
discretion, and any governmental sign-off necessary to permit Subtenant to
occupy the Subleased Premises and conduct its business therein, if any, and
(ii) Sublandlord has delivered the Subleased Premises to Subtenant in the
required condition, and ending on April 30, 2017, unless terminated earlier in
accordance with the terms of this Sublease (as applicable, the “End Date”);
provided, however, than in no event shall the Sublease Term extend beyond the
term of the Master Lease, as set forth therein. Upon Sublandlord’s delivery of
the Subleased Premises to Subtenant, Sublandlord and Subtenant shall complete
and execute the Delivery Agreement attached hereto as Exhibit B, confirming the
Start Date and scheduled End Date. If the Start Date does not occur by
January 1, 2012, for any reason other than a delay caused by Subtenant, then
Base Rent (defined below) shall be abated one additional day after the Start
Date occurs for each such day of delay or, at Subtenant’s election, this
Sublease shall terminate and Sublandlord shall return to Subtenant all amounts
paid by Subtenant hereunder.

 

3. Delivery and Condition.

(a) Building Systems. Sublandlord shall deliver the Subleased Premises to
Subtenant on the Target Start Date in “AS IS, WHERE IS” condition, provided that
all existing improvements therein shall be in good working order, and the
Subleased Premises shall be vacant, broom clean, otherwise in substantially the
same condition as of the date hereof, and Sublandlord shall have performed its
obligations to comply with laws as set forth in the Master Lease. Sublandlord
warrants that the existing heating, ventilating and air conditioning system
(“HVAC”), electrical, plumbing, fire alarm, sprinkler, lighting, and all other
such elements in the Subleased Premises shall be in good operating condition on
the Start Date, and that the Subleased Premises and the Property, to the best of
Sublandlord’s knowledge, do not contain hazardous substances as defined in and
in violation of Section 11.6 of the Master Lease. If a non-compliance with such

 

2



--------------------------------------------------------------------------------

warranty exists as of the Start Date, Sublandlord shall, at Sublandlord’s sole
cost and expense, promptly after receipt of written notice from Subtenant
setting forth with specificity the nature and extent of such non-compliance,
malfunction or failure, rectify the same, or, if responsibility for a particular
item is the responsibility of the Master Landlord, Sublandlord shall use
commercially reasonable efforts to cause Master Landlord to rectify the same. To
be effective, Subtenant’s written notice must be received by Sublandlord on or
before the sixth (6th) month anniversary of the Start Date.

(b) FF&E. Sublandlord shall sell to Subtenant, pursuant to the terms of the Bill
of Sale attached hereto as Exhibit C, without representation or warranty except
as expressly set forth in the Bill of Sale, on the Start Date, all office
furniture, cubicles and other related furniture, fixtures and equipment owned by
Sublandlord and listed on Schedule 1 to the Bill of Sale.

 

4. Rent.

(a) Base Rent. Subtenant shall pay to Sublandlord monthly base rent (the “Base
Rent”) for the Subleased Premises as follows ($3.50 per rentable square foot,
with 3% annual increases):

 

Start Date – Month 2

   $ 0.00   

Months 3-12

   $ 87,885.00   

Months 13-24

   $ 90,521.55   

Months 25-36

   $ 93,237.20   

Months 37-48

   $ 96,034.32   

Months 49-60

   $ 98,915.35   

Month 60 – End Date

   $ 101,882.81   

Base Rent for the first full month in which Base Rent is due shall be paid on
the later of the Execution Date and receipt of Master Landlord’s Consent. On the
first day of each month, Base Rent shall be due and payable, in advance, at the
address specified for Sublandlord below, or at such other place as Sublandlord
designates in writing, without any prior notice or demand and without any
deductions or setoff whatsoever (except as otherwise expressly provided in this
Sublease). If the Start Date or End Date occurs on a day other than the first or
last day, respectively, of a calendar month, then the Base Rent for such
fractional month will be prorated on the basis of the actual number of days in
such month.

(b) Additional Rent. Notwithstanding anything to the contrary contained in this
Sublease, for the first two months of the Term, Subtenant shall pay an amount
equal to $16,321.50 ($.65 per rentable square foot) per month for its share of
Operating Expenses and $16,321.50 ($.65 per rentable square foot) per month for
its share of Utilities (defined below). Thereafter during the Sublease Term, if
Sublandlord shall be charged for additional rent or other sums pursuant to any
of the provisions of the Master Lease, including, without limitation, “Operating
Expenses”, as defined in Section 7.2 of the Master Lease, and taxes, as set
forth in Section 6 of the Master Lease, as each is incorporated herein by
reference, to the extent such Operating Expenses and/or taxes are in excess of
the same charged to Sublandlord in Calendar Year 2011 (the “Base Year”), but
excepting those sums incurred by Sublandlord as a result of Sublandlord’s breach
of the Master Lease, Subtenant shall pay, as “Additional Rent,” 100% of such
additional rent or sums that relate to the Subleased Premises during the
Sublease Term, and if the same cannot be so

 

3



--------------------------------------------------------------------------------

allocated then thirty-six percent (36%) of those charges that relate generally
to Building 170 (excluding the vivarium located on the first floor) or 21.1% of
those charges that relate generally to the Master Premises (as applicable,
“Subtenant’s Share”). Subtenant’s Share of the foregoing increase in Operating
Expenses or taxes shall be paid within thirty (30) days after delivery to
Subtenant of a copy of Master Landlord’s final accounting of the same for the
applicable Lease Year, as set forth in Section 7.4 of the Master Lease. If
Subtenant shall procure any additional services from Master Landlord, or if
additional rent or other sums are incurred for Subtenant’s sole benefit,
Subtenant shall pay 100% of the cost thereof and shall, within thirty (30) days
of demand therefor, make such payment to Sublandlord or Master Landlord, as
Sublandlord shall direct, and such charges shall not be pro rated between
Sublandlord and Subtenant. Any other rent or other sums payable by Subtenant
under this Sublease shall constitute and be due as Additional Rent. All
Additional Rent that is payable to Sublandlord shall be paid at the time and
place that Base Rent is paid, except as otherwise provided in this Sublease or
instructed by Sublandlord in writing. Sublandlord will have the same remedies
for a default in the payment of any Additional Rent as for a default in the
payment of Base Rent. Together, Base Rent, Additional Rent and any other sums
due hereunder from Subtenant are sometimes referred to in this Sublease as
“Rent”. Subtenant shall be entitled to all credits, if any, given by Master
Landlord to Sublandlord for Sublandlord’s overpayment of such amounts. To the
extent that the Master Lease, as of the date of this Sublease, requires the
Master Landlord to abate Rent at any time during the Master Lease, Rent under
this Sublease shall abate proportionally.

(c) Late Charge; Interest. If Subtenant fails to pay any Rent within five
(5) days of the date when due, Subtenant shall pay a late charge and interest
thereon in accordance with the terms of Section 3.2 of the Master Lease, which
is incorporated herein by this reference. No endorsement or statement on a check
or letter accompanying a check or payment shall be considered an accord and
satisfaction of past due Rent. Subtenant’s covenant to pay Rent is independent
of every other covenant in this Sublease.

 

5. Utilities Services; After Hours HVAC.

(a) Estimated Utilities Increase. Pursuant to Section 8 of the Master Lease,
Sublandlord pays all charges for water, gas, heat, light, electricity, power and
sewer utilities services furnished to Building 170 (collectively “Utilities”),
directly to the providers. Within thirty (30) days following expiration of the
Base Year, and each subsequent calendar year, Sublandlord shall provide to
Subtenant Sublandlord’s estimate of the monthly increase in the cost of
Utilities (“Estimated Utilities Increase”) over the costs incurred for Utilities
during the Base Year, or subsequent calendar year, as applicable, along with
copies of any invoices from relevant providers requested by Subtenant. Each
month following expiration of the Base Year, Subtenant shall pay, as Additional
Rent, Subtenant’s Share of the Estimated Utilities Increase, provided that
after-hours HVAC services shall be billed in accordance with the provisions of
Section 5(f), below.

(b) Annual True-up. Within ninety (90) days following the end of each calendar
year following the Base Year, Sublandlord shall deliver to Subtenant a statement
of Subtenant’s Share of the actual cost of Utilities incurred for the preceding
year, together with copies of all invoices for Utilities if requested by
Subtenant. If on the basis of such statement Subtenant owes an amount that is
more or less than the estimated payments for the preceding year previously made
by Subtenant, Subtenant or Sublandlord, as the case may be, shall pay the
deficiency to the

 

4



--------------------------------------------------------------------------------

other party within thirty (30) days after delivery of the statement. Failure or
inability of Sublandlord to deliver the annual statement within such ninety
(90) day period shall not impair or constitute a waiver of Subtenant’s
obligation to pay in accordance with this Section for Utilities it consumes, or
cause Sublandlord to incur any liability for damages.

(c) Allocation based on Excess Consumption. In the event that Subtenant or
Sublandlord reasonably believes that, by application of the Subtenant’s Share,
the allocation of the Estimated Utilities Increase is inequitable because
another occupant of Building 170 is consuming more than its allocable share of
utilities, then Sublandlord shall engage Palmer Electric, or other company
acceptable to both parties in their reasonable discretion, to perform a
measurement of utilities consumption by all occupants of Building 170. If such
measurement reflects that any occupant of Building is consuming more than its
proportionate share of Utilities, Sublandlord shall be entitled to charge the
party consuming more than its proportionate share the costs of such measurement
and Sublandlord shall be entitled to modify the amount of the Estimated
Utilities Increase to allocate such charges on a commercially reasonable basis
other than the application of the Subtenant’s Share, taking into account the
results of such measurement.

(d) Phone and Data. Subtenant shall also contract directly with or otherwise
obtain telephone and data services and any other services desired by the
Subtenant and not provided by Master Landlord for the Subleased Premises.

(e) Master Lease Services. Sublandlord shall use reasonable efforts to ensure
Master Landlord’s compliance with its obligations to provide services under the
Master Lease. In no event shall Sublandlord be obligated to provide any such
services directly to Subtenant.

(f) After Hours HVAC. In the event that Subtenant wishes to have after hours
HVAC services, Subtenant shall give notice as follows: between the hours of 8:00
am and 5:00 pm Monday through Friday, by e-mailing the Facilities staff at:
facilities@exelixis.com or between the hours of 5:00 pm and 8:00 am on weekdays,
8:00 am and 5:00 pm on Saturdays and Sundays including holidays, calling the
Facilities “On Call” phone number at 650-837-7200, and Sublandlord shall arrange
for such after-hours HVAC services. Subtenant agrees to pay Sublandlord’s then
current charge for after-hours HVAC services. The current charge for after-hours
HVAC service, which is subject to change at any time to reflect Sublandlord’s
actual costs only, calculated on a blended rate basis, is $85.00 per hour.

6.    Letter of Credit. Within two (2) business days after Subtenant’s receipt
of a copy of Master Landlord’s Consent, Subtenant shall provide to Sublandlord
an unconditional, clean, irrevocable Letter of Credit (“Letter of Credit”) in
the amount of $112,071.08 in favor of Sublandlord and issued by a bank (which
accepts deposits, maintains accounts and will negotiate a letter of credit, and
whose deposits are insured by the FDIC) located in the Bay Area and reasonably
acceptable to Sublandlord (“Issuer”). Sublandlord hereby approves Comerica Bank
as an acceptable Issuer of the Letter of Credit. The Letter of Credit shall
(a) be fully transferable by Sublandlord without payment of transfer fees,
(b) permit multiple drawings, and (c) provide that draws, including partial
draws, at Sublandlord’s election, will be honored upon the delivery to the
Issuer of a certificate signed by Sublandlord, or its authorized agent, that
Sublandlord is entitled to make the requested draw pursuant to the terms of the
Sublease. If Subtenant fails to pay Rent or any other sums as and when due
hereunder, or otherwise defaults with respect to any provision of this

 

5



--------------------------------------------------------------------------------

Sublease in each case beyond the applicable notice and cure period, Sublandlord
may (but shall not be obligated to) use, apply or retain all or any portion of
the Letter of Credit for payment of any sum for which Subtenant is obligated or
which will compensate Sublandlord for any loss or damage which Sublandlord may
suffer thereby. Any draw or partial draw of the Letter of Credit shall not
constitute a waiver by Sublandlord of its right to enforce its other remedies
hereunder, at Law or in equity. If any portion of the Letter of Credit is drawn
upon, Subtenant shall, within ten (10) days after delivery of written demand
from Sublandlord, either restore said Letter of Credit to its requisite amount
or pay Sublandlord an amount equal to any draw made upon the Letter of Credit.
The Letter of Credit shall be in effect for the entire Sublease Term plus sixty
(60) days beyond the End Date. The Letter of Credit shall automatically renew
each year during the Sublease Term unless Sublandlord is given at least thirty
(30) days prior notice of a non-renewal by the Issuer, and Sublandlord shall be
able to draw on the Letter of Credit in the event of such notice. The parties
agree that the provisions of Civil Code Sections 1950.7 and 1951.7 do not apply
to the Letter of Credit or any proceeds from the Letter of Credit. In the event
that Sublandlord draws upon the Letter of Credit solely due to Subtenant’s
failure to renew the Letter of Credit at least thirty (30) days before its
expiration, (i) such failure to renew shall not constitute a default hereunder
and (ii) Subtenant shall at any time thereafter be entitled to provide
Sublandlord with a replacement Letter of Credit that satisfies the requirements
hereunder, at which time Sublandlord shall return the cash proceeds of the
original Letter of Credit drawn by Sublandlord.

7.    Compliance with Laws; Use. The Subleased Premises shall be used for
research and development, laboratory (including diagnostics), administrative
uses and all related legal uses, as permitted under the Master Lease and
approved by the City of South San Francisco and any other governmental entity
having jurisdiction over the Subleased Premises. Subtenant and its employees,
agents, contractors and invitees (the “Subtenant Controlled Parties”) shall
comply with all statutes, codes, ordinances, orders, rules and regulations of
any municipal or governmental entity, including, without limitation, all
applicable federal, state and local Laws or regulations governing protection of,
or damage to the environment, or the treatment, storage or disposal of hazardous
materials (collectively referred to as “Laws”), regarding the operation of
Subtenant’s business and Subtenant’s particular use of the Subleased Premises.
In addition to the foregoing, Subtenant shall comply with the terms of Sections
5.3 and 11 of the Master Lease, which are incorporated herein by this reference
(provided, however, that all references therein to “Landlord” shall mean and
refer to Master Landlord, except for any indemnity obligations thereunder, which
shall be for the benefit of both Sublandlord and Master Landlord, and references
to “Tenant” and “Buildings” shall mean “Subtenant” and the “Subleased Premises”,
respectively, references in Sections 11.4 – 11.6 to the “Property” shall mean
the “Subleased Premises”, all references to “Phase 1 Rent Commencement Date”
shall be to the “Start Date” and the references in Section 11.6(g) to “Landlord”
shall mean “Sublandlord”), and any other rules and regulations of the Master
Premises adopted by Master Landlord from time to time, provided that a copy
thereof is made available to Subtenant.

8.    Maintenance and Repairs. The provisions of Section 10 of the Master Lease
pertaining to maintenance and repair shall be incorporated into this Sublease,
subject to the following terms: For purposes of this Sublease, the term
“Buildings” in Section 10 of the Master Lease shall be deemed to mean the
Subleased Premises, the term “Tenant” shall be deemed to mean Subtenant and the
term “Landlord” shall be deemed to mean Master Landlord. Sublandlord shall use
reasonable efforts to ensure Master Landlord’s compliance with its obligations
under the Master Lease in this regard. In no event shall Sublandlord be
obligated to undertake any maintenance and repair obligations that are otherwise
the responsibility of Master Landlord hereunder or under the Master Lease, and
Subtenant

 

6



--------------------------------------------------------------------------------

hereby confirms it will perform Sublandlord’s repair obligations under the
Master Lease, to the extent such obligations are applicable to the Subleased
Premises during the Sublease Term. Sublandlord hereby assigns to Subtenant all
warranties given and indemnities made by Master Landlord to Sublandlord under
the Master Lease which would reduce Subtenant’s obligations hereunder, and shall
cooperate with Subtenant to enforce all such warranties and indemnities.
Notwithstanding any of the foregoing, Sublandlord shall be responsible for
continuing to perform its obligations under the Master Lease with regard to
maintaining the roof of Building 170 and the systems serving the Subleased
Premises except to the extent such systems are located within and exclusively
serve the Subleased Premises.

9.    Subtenant Improvements; Repairs and Alterations. Any alterations,
additions or improvements to the Subleased Premises by or for Subtenant
(collectively referred to as “Alterations”) shall require the prior written
consent of both Sublandlord and Master Landlord to the extent required under
Section 9 of the Master Lease, as incorporated herein, and be made in accordance
with Section 9 of the Master Lease, which is incorporated herein by this
reference (provided, however, that all references therein to “Tenant” and
“Buildings” shall mean “Subtenant” and the “Subleased Premises”, respectively,
and all references therein to “Landlord” shall mean both “Sublandlord” and
“Master Landlord”). Subtenant shall be solely responsible for the planning,
construction and completion of any Alterations at Subtenant’s sole cost and
expense. Subtenant shall make all payments for Alterations in a timely manner so
as not to permit any mechanic’s or other liens to be placed upon the Subleased
Premises in connection with any Alterations. Subtenant shall fully discharge any
such lien within ten (10) days after it first becomes aware of the same.
Subtenant shall not damage or deface the furnishings, walls, floors, ceilings or
other portions of the Subleased Premises. Any damage to the Subleased Premises
caused by Subtenant or a Subtenant Controlled Party shall be promptly repaired
by Subtenant, to Sublandlord’s reasonable satisfaction, at Subtenant’s sole cost
and expense. If Subtenant shall fail to repair any damage within a reasonable
time following notice from Sublandlord, Sublandlord shall have the right to
repair any damage caused by Subtenant at Subtenant’s sole cost and expense. In
such event, Subtenant shall reimburse Sublandlord for the reasonable cost of any
such repairs within ten (10) days after receipt of an invoice, together with an
administrative charge in an amount equal to 10% of the cost of the repairs. All
Alterations to the Subleased Premises shall remain upon the Subleased Premises
following the End Date, provided that Sublandlord receives a written waiver from
Master Landlord of its surrender obligations set forth in Section 9.2 of the
Master Lease with respect to such Alterations (a “Surrender Restoration
Waiver”). If a Surrender Restoration Waiver is not obtained, then Subtenant
shall, prior to the End Date, promptly remove any Alterations made by Subtenant
at its sole cost and expense and repair any damage to the Subleased Premises
caused by such removal.

10.    Entry by Sublandlord or Master Landlord. Sublandlord or Master Landlord
may enter the Subleased Premises at any time during the Sublease Term to inspect
or show the Subleased Premises, or to clean and make repairs, alterations or
additions to the Subleased Premises (in accordance with Section 14.1 of the
Master Lease, which is incorporated herein by this reference, provided, however,
that all references therein to “Tenant” and “Premises” shall mean “Subtenant”
and the “Subleased Premises”, respectively and all references therein to
“Landlord” shall mean both “Sublandlord” and “Master Landlord”). Except in case
of emergencies, Master Landlord or Sublandlord, as applicable, shall provide
Subtenant with at least forty-eight (48) hours prior notice of entry into the
Subleased Premises, which must be in writing (which, for purposes of this
Section

 

7



--------------------------------------------------------------------------------

10 only, may include notice in an email addressed to the following address:
michele.benjamin@nodality.com.

 

11. Assignment and Subletting.

(a) Consent Required. Subtenant shall not assign, sublease, transfer or encumber
any interest in this Sublease or allow any third party to use any portion of the
Subleased Premises (collectively or individually, a “Transfer”), without the
prior written consent of Sublandlord and Master Landlord, which may be given or
withheld in accordance with Section 13 of the Master Lease, which is
incorporated herein by this reference (provided, however, that all references
therein to “Landlord”, “Tenant” and “Buildings” shall mean “Sublandlord”,
“Subtenant” and “Subleased Premises”, respectively). Any Transfer or attempted
Transfer without the consent of Sublandlord and Master Landlord that continues
after the expiration of applicable notice and cure periods shall be a default by
Subtenant and, in addition to any other rights and remedies, shall entitle
Sublandlord to terminate this Sublease. To the extent that rent paid by such
assignee or sublessee is in excess of Rent paid by Subtenant hereunder (“Bonus
Subrent”), such Bonus Subrent shall first be split per Section 13.2(b) and
(c) of the Master Lease, as incorporated herein, to be paid and distributed
accordingly within five (5) days of actual receipt by Subtenant.

(b) Permitted Transfer. So long as Master Landlord consents, or agrees that no
consent is necessary, Sublandlord agrees that Subtenant may, without
Sublandlord’s prior written consent (but with at least ten (10) days prior
notice), sublet all or any portion of the Subleased Premises or assign this
Sublease pursuant to clauses (i) through (iv) of Section 13.1 of the Master
Lease, which are incorporated herein by reference; provided, however, that
(i) all references in the Master Lease to “Tenant” shall mean “Subtenant”, and
(ii) Subtenant shall not be released from any of its obligations under this
Sublease or those provisions of the Master Lease incorporated herein and such
permitted transferee shall be required to assume all of Subtenant’s obligations
hereunder as a condition to such transfer being permitted without Sublandlord’s
prior written consent .

12.    Indemnity and Waiver of Claims. Except to the extent caused by the gross
negligence or willful misconduct of Master Landlord or Sublandlord or any of its
owners, partners, principals, members, trustees, officers, directors,
shareholders, agents, employees and lenders (“Sublandlord Related Parties”) or
Sublandlord’s or Master Landlord’s violation of the Master Lease or this
Sublease, Subtenant shall indemnify, defend and hold Sublandlord and the
Sublandlord Related Parties harmless from and against all liabilities, damages,
claims, and expenses, including, without limitation, reasonable attorneys’ fees
(if and to the extent permitted by Law), which may be imposed upon, incurred by
or asserted against Sublandlord or any of Sublandlord Related Parties arising
out of or in connection with any damage or injury occurring in the Subleased
Premises caused by any acts or omissions (including violations of Law) of
Subtenant or any Subtenant Controlled Parties. Subtenant hereby waives all
claims against Sublandlord and Sublandlord Related Parties for (a) any damage to
person or property (or resulting from the loss of use thereof), except to the
extent caused by the negligence or willful misconduct of Sublandlord or any
Sublandlord Related Party or Sublandlord’s violation of this Sublease and
(b) any failure to prevent or control any criminal or otherwise wrongful conduct
by any third party or to apprehend any third party who has engaged in such
conduct. Notwithstanding any provision in this Sublease to the contrary, neither
Sublandlord nor any Sublandlord Related Party shall be liable for (and Subtenant
hereby waives any claims for) any injury or damage to, or interference with,
Subtenant’s business, including loss of profits, loss of

 

8



--------------------------------------------------------------------------------

rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, or for any form of special or consequential damage. Notwithstanding
anything to the contrary herein, Sublandlord shall not be released or
indemnified from all damages, liabilities, losses, claims, attorneys’ fees,
costs and expenses arising from the gross negligence or willful misconduct of
Sublandlord or Sublandlord Related Parties or a violation of Sublandlord’s
obligations or representations under this Sublease.

13.    Insurance. The provisions of Sections 12.1–12.5 and 12.7 of the Master
Lease pertaining to insurance shall be incorporated into this Sublease, subject
to the following terms. For purposes of this Sublease, the term “Tenant” in
Section 12 of the Master Lease shall be deemed to mean Subtenant, the term
“Landlord” shall be deemed to mean Master Landlord (except that the release and
waiver of subrogation shall also apply as between Sublandlord and Subtenant),
the references to the “Tenant Improvements” shall mean Alterations installed by
Subtenant and the term “Property” shall mean the “Subleased Premises”, except
that all policies of liability insurance required to be maintained by Subtenant
hereunder and thereunder shall name both Sublandlord and Master Landlord as
additional named insureds and all notices related to such insurance and all
evidence of such policies shall be delivered to both Sublandlord and Master
Landlord. Subtenant covenants that it shall obtain Master Landlord’s approval
for the form of insurance certificate to be provided to Master Landlord,
including any “blanket insurance” policy obtained by Subtenant, prior to the
Start Date. Notwithstanding anything in this Sublease to the contrary,
Sublandlord and Subtenant hereby release each other and their respective agents,
employees, successors, assignees and sublessees from all liability for damage to
any property that is caused by or results from a risk which is actually insured
against or which is required to be insured against under the Master Lease or
this Sublease without regard to the negligence or willful misconduct of the
person or entity so released.

14.    Damage or Destruction and Condemnation. The provisions of Section 15 of
the Master Lease pertaining to damage or destruction and condemnation shall be
incorporated into this Sublease, subject to the following terms. For purposes of
this Sublease, the term “Tenant” in Section 15 of the Master Lease shall be
deemed to mean Subtenant and the term “Landlord” therein shall be deemed to mean
Master Landlord, “Buildings” shall mean the Subleased Premises and “Tenant
Improvements” shall mean Alterations installed by Subtenant. Following a
casualty or condemnation, Sublandlord shall restore any alterations to the
Subleased Premises existing thereon on the Start Date to the extent the same are
not Master Landlord’s responsibility if damaged, destroyed or condemned as
described in Section 15 of the Master Lease. Sublandlord shall have no right to
terminate this Sublease or the Master Lease pursuant to Section 15 of the Master
Lease.

15.    Events of Default. The occurrence of any of the following shall
constitute a material breach of this Sublease and an Event of Default by
Subtenant: (i) failure to pay Rent or any other amount within three (3) days
after notice of delinquency; (ii) all those items of default set forth in the
Master Lease where the obligation is incorporated in this Sublease, including,
without limitation, the Events of Default listed in Section 16 of the Master
Lease (which is incorporated by this reference), which remain uncured after the
cure period provided in the Master Lease; or (iii) Subtenant’s failure to
perform any other term, provision or covenant of this Sublease, which failure
remains uncured after thirty (30) days written notice thereof, or if such
failure is not susceptible of cure within thirty (30) days, such additional time
as reasonably required for such cure provided Subtenant commences such cure
within said thirty (30) day period and diligently prosecutes such cure to
completion.

 

9



--------------------------------------------------------------------------------

16.    Remedies. Upon any default by Subtenant under the terms of this Sublease,
beyond any applicable notice and cure period, Sublandlord shall have the
remedies set forth in Section 16 of the Master Lease (which is incorporated by
this reference) as if Sublandlord is Master Landlord, including, without
limitation, the right to terminate this Sublease, in which case Subtenant shall
immediately surrender the Subleased Premises to Sublandlord. If Subtenant fails
to surrender the Subleased Premises, Sublandlord may, in compliance with
applicable Law and without prejudice to any other right or remedy, enter upon
and take possession of the Subleased Premises. Subtenant shall pay Sublandlord
on demand the amount of all past due Rents, plus other losses and damages which
Sublandlord may suffer as a result of Subtenant’s uncured default. In addition
to the right to terminate this Sublease and collect damages, Sublandlord shall
have the right to pursue any other remedy provided under the Master Lease or
that is now or hereafter available at Law or in equity. For purposes of
incorporation by reference provided in the first sentence of Section 15 and this
Section 16, the term “Tenant” in Section 16 of the Master Lease shall be deemed
to mean Subtenant and the term “Landlord” shall be deemed to mean Sublandlord
and the term “Lease” shall mean this Sublease.

 

17. Master Lease.

(a) Subtenant takes possession of the Subleased Premises, and enters into this
Sublease, subject and subordinate to all of the terms, covenants, conditions,
and restrictions of the Master Lease. Neither Sublandlord nor Subtenant shall by
act or omission cause a breach of any of the terms, covenants, conditions, and
restrictions contained in the Master Lease. Sublandlord shall not agree to, or
take any actions giving rise to, any amendment, modification or termination of
the Master Lease, waive any provisions under the Master Lease or make any
elections, exercise any right or remedy or give any consent or approval under
the Master Lease that materially adversely impacts the rights and obligations of
Subtenant hereunder or Sublandlord’s use of the Subleased Premises without
Subtenant’s prior written consent; provided that Sublandlord may, without the
consent of the Subtenant, exercise any termination right expressly set forth in
the Master Lease as of the date of this Sublease. Except to the extent
incorporated by reference in this Sublease, none of the terms, covenants,
conditions and restrictions of the Master Lease are incorporated herein to
define the agreement as between Sublandlord and Subtenant. With respect to any
obligation of Subtenant to be performed under this Sublease, wherever the Master
Lease grants to Sublandlord a specified number of days after notice or other
time condition to perform its corresponding obligation under the Master Lease
(excluding the payment of Rent), Subtenant shall have two (2) fewer days to
perform the obligation, including without limitation curing any defaults. Any
default notice or other notice of any obligations (including any billing or
invoice for any Rent or any other expense or charge due under the Master Lease)
from Master Landlord which is received by Subtenant (whether directly or as a
result of being forwarded by Sublandlord) shall constitute such notice from
Sublandlord to Subtenant under this Sublease without the need for any additional
notice from Sublandlord.

(b) Sublandlord shall not be deemed to have made any representation made by
Master Landlord in the Master Lease. Moreover, except as otherwise provided
herein to the contrary, Sublandlord shall not be obligated:

(i) to provide any of the services or utilities that Master Landlord has agreed
in the Master Lease to provide;

 

10



--------------------------------------------------------------------------------

(ii) to make any of the repairs or restorations that Master Landlord has agreed
in the Master Lease to make; or

(iii) to comply with any Laws or requirements of public authorities with which
Master Landlord has agreed in the Master Lease to comply; and Sublandlord shall
have no liability to Subtenant on account of any failure of Master Landlord to
do so, or on account of any failure by Master Landlord to observe or perform any
of the terms, covenants or conditions of the Master Lease required to be
observed or performed by Master Landlord; provided Sublandlord agrees to use
commercially reasonable efforts to enforce Master Landlord’s obligations under
the Master Lease on Subtenant’s behalf.

(c) Notwithstanding the foregoing, Sublandlord grants to Subtenant the right to
receive all of the services and benefits with respect to the Subleased Premises
that are to be provided by Master Landlord under the Master Lease.

(d) If (i) Subtenant shall fail to perform any of its obligations hereunder and
such failure shall continue beyond any cure period provided for herein, or
(ii) Master Landlord shall give any notice of failure or default under the
Master Lease arising out of any failure by Subtenant to perform any of its
obligations hereunder then, in either case, Sublandlord shall have the right
(but not the obligation) to perform or endeavor to perform such obligation, at
Subtenant’s expense, and Subtenant shall, within ten (10) days of Sublandlord’s
demands from time to time, reimburse Sublandlord for all costs and expenses
incurred by Sublandlord in doing so as Rent.

(e) Subtenant shall promptly execute, acknowledge and deliver to Sublandlord,
any certificate or other document evidencing the status of the Sublease or
subordination of this Sublease to the Master Lease, that Sublandlord or Master
Landlord may reasonably request, in accordance with Sections 17, 19.11 and 19.16
of the Master Lease, which are incorporated herein by this reference (provided,
however, the terms “Tenant” and “Buildings” shall be deemed to mean “Subtenant”
and the “Subleased Premises”, respectively).

(f) Sublandlord warrants to Subtenant that (i) Sublandlord has delivered to
Subtenant a complete copy of the Master Lease, (ii) the Master Lease is, as of
the date of this Sublease, in full force and effect, (iii) no event of default
by Sublandlord or, to Sublandlord’s knowledge, by Master Landlord has occurred
under the Master Lease nor has any event occurred and is continuing that would
constitute an event of default by Sublandlord or, to Sublandlord’s knowledge, by
Master Landlord under the Master Lease, but for the requirement of the giving of
notice and the expiration of the period of time to cure and (iv) Sublandlord has
not subleased or assigned the Master Lease.

(g) Sublandlord shall fully perform all of its obligations under the Master
Lease, to the extent Subtenant has not expressly agreed to perform such
obligations under this Sublease, and under the New Lease. Sublandlord, with
respect to the obligations of Master Landlord under the Master Lease, shall use
Sublandlord’s diligent good faith efforts to cause Master Landlord to perform
such obligations for the benefit of Subtenant. Such diligent good faith efforts
shall include, without limitation: (i) upon Subtenant’s written request,
immediately notifying Master Landlord of its nonperformance under the Master
Lease, and requesting that Master Landlord perform its obligations under the
Master Lease; and (ii) permitting Subtenant to commence a lawsuit or other
action in Sublandlord’s name to obtain the performance required from Master
Landlord under the Master

 

11



--------------------------------------------------------------------------------

Lease; provided, however, that if Subtenant commences a lawsuit or other action,
Subtenant shall pay all costs and expenses incurred in connection therewith, and
Subtenant shall indemnify Sublandlord against, and hold Sublandlord harmless
from, all reasonable costs and expenses incurred by Sublandlord in connection
therewith. In the event that Sublandlord defaults in the performance or
observance of any of Sublandlord’s remaining obligations under the Master Lease
or fails to perform Sublandlord’s obligations under this Sublease, then
Subtenant shall give Sublandlord notice specifying in what manner Sublandlord
has failed to perform and if such failure shall not be cured by Sublandlord
within thirty (30) days thereafter (except that if such failure cannot be cured
within said thirty (30) day period, this period shall be extended for an
additional reasonable time, provided that Sublandlord commences to cure such
failure within such thirty (30) day period and proceeds diligently thereafter to
effect such cure as quickly as possible), then Subtenant shall be entitled to
cure such failure and promptly collect from Sublandlord Subtenant’s reasonable
expenses in so doing (including, without limitation, reasonable attorneys’ fees
and court costs). Subtenant shall not be required, however, to wait the entire
cure period described herein if such failure by Sublandlord materially
interferes with Tenant’s operations and earlier action is required to comply
with the Master Lease or with any applicable governmental law, regulation or
order.

18.    Surrender of Subleased Premises. At the expiration or earlier termination
of this Sublease, if no Surrender Restoration Waiver has been delivered to
Sublandlord, then Subtenant, at its sole cost and expense, shall promptly remove
from the Subleased Premises (a) any Alterations made by Subtenant,
(b) Subtenant’s personal property, and (c) repair any damage to the Subleased
Premises caused by such removal, and otherwise quit and surrender the Subleased
Premises to Sublandlord, broom clean, and in good order, condition and repair,
ordinary wear and tear excepted. If Subtenant fails to remove any such
Alterations or Subtenant’s personal property within five (5) days after the
termination of this Sublease, Sublandlord, at Subtenant’s sole cost and expense,
shall be entitled (but not obligated) to remove such Alterations or remove,
store or dispose of Subtenant’s personal property. Sublandlord shall not be
responsible for the value, preservation or safekeeping of Subtenant’s personal
property.

19.    Holding Over. Subtenant shall have no right to holdover in the Subleased
Premises pursuant to this Sublease after the End Date. If Subtenant does not
surrender and vacate the Subleased Premises on the End Date, Subtenant shall be
a tenant at sufferance, or at the sole election of Sublandlord, a month to month
tenancy, and the parties agree in either case that the reasonable rental value,
if at sufferance, or the Rent if a month to month tenancy, shall be Rent at the
monthly rate of one hundred and fifty percent (150%) of the monthly Rent set
forth in Article 4. Notwithstanding the foregoing, and in addition to all other
rights and remedies on the part of Sublandlord, if Subtenant fails to surrender
the Subleased Premises upon the End Date, in addition to any other liabilities
to Sublandlord accruing therefrom, Subtenant shall indemnify, defend and hold
Sublandlord harmless from all claims, actions, losses, damages and expenses
resulting from such failure, including, without limitation, any such claims,
actions, losses and damages to any third parties based on such failure to
surrender and any lost profits to Sublandlord resulting therefrom, and including
any holdover rent under the Master Lease or damages incurred by Sublandlord
under the Master Lease as a result of such holdover.

20.    Parking. Subtenant shall have Subtenant’s proportionate share of such
parking rights as Sublandlord may have in connection with the Subleased Premises
pursuant to Section 19.20 of the Master Lease.

 

12



--------------------------------------------------------------------------------

21.    Limitation of Liability. Notwithstanding anything set forth herein, in no
event shall any personal liability be asserted against Sublandlord’s officers,
directors, employees, agents or contractors or to the property or assets of any
of them. Under no circumstances shall Sublandlord’s officers, directors,
employees, agents or contractors be liable for any injury or damage to, or
interference with, Subtenant’s business, including loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, or for any form of special or consequential damage.

 

22. Right of First Offer to Sublease.

(a) Grant of Option; Conditions. Subject to the terms of this Section 22,
Subtenant shall have a one-time right of first offer to sublease (“Right of
First Offer”) the entire office space on the first floor of Building 170
(excluding the vivarium) (the “ROFO Space”). Subtenant’s Right of First Offer
shall be exercised as follows:

(i) At any time before the thirty-sixth (36th) month of the Sublease Term and
after Sublandlord has determined that the ROFO Space has become Available
(defined below), but before leasing such ROFO Space to a third party,
Sublandlord shall provide Subtenant with written notice (the “Advice”) advising
Subtenant of the terms under which Sublandlord is prepared to sublease such ROFO
Space to Subtenant for the remainder of the Sublease Term, which terms shall
reflect the Prevailing Market (hereinafter defined) rate for such ROFO Space as
reasonably determined by Sublandlord. For purposes hereof, the ROFO Space shall
be deemed to become “Available” after both of the following occur:
(A) Sublandlord hereafter subleases the ROFO Space to a third party and
(B) thereafter Sublandlord has determined that such third-party tenant of such
ROFO Space, and any occupant of such ROFO Space claiming under such third-party
tenant, will not extend or renew the term of its sublease for such ROFO Space
pursuant to a renewal right in the original sublease, or enter into a new
sublease. Subtenant may sublease the ROFO Space in its entirety only, under the
terms set forth in the Advice, by delivering written notice of exercise to
Sublandlord (the “Notice of Exercise”) within five (5) days after the date of
the Advice.

(ii) Notwithstanding any contrary provision hereof, Subtenant shall have no
Right of First Offer, and Sublandlord shall not be required to provide Subtenant
with an Advice, with respect to any ROFO Space, if, at the time Sublandlord
would otherwise deliver the Advice: (A) Subtenant is in default under the
Sublease beyond applicable notice and cure periods; or (B) Subtenant has
assigned the Sublease or sublet all or any portion of the Subleased Premises
other than to a Permitted Transferee; or (C) Subtenant is not occupying any of
the Premises when Sublandlord would otherwise deliver the Advice.

(b) Terms for Sublease of ROFO Space.

(i) The term for the ROFO Space shall commence on the commencement date stated
in the Advice and thereupon the ROFO Space shall be considered a part of the
Subleased Premises subject to the provisions of the Sublease; provided, however,
that the provisions of the Advice shall prevail to the extent they conflict with
the provisions of the Sublease.

(ii) Subtenant shall pay Base Rent and Additional Rent for the ROFO Space in
accordance with the provisions of the Advice, which provisions shall reflect the
Prevailing Market rate for the ROFO Space, as determined in Sublandlord’s
reasonable judgment.

 

13



--------------------------------------------------------------------------------

(iii) Except as may be otherwise provided in the Advice or in Section 3(a) of
this Sublease, the ROFO Space (including improvements and personalty, if any)
shall be accepted by Subtenant in AS-IS condition. If Sublandlord is delayed in
delivering possession of the ROFO Space by any holdover or unlawful possession
of the ROFO Space by any party, Sublandlord shall use reasonable efforts to
obtain possession of the ROFO Space, and the commencement date of the term for
the ROFO Space shall be postponed until the date Sublandlord delivers possession
of the ROFO Space to Subtenant in the required condition free from occupancy by
any party.

(c) Termination of Right of First Offer. The sublease of the ROFO Space to
Subtenant shall be subject to the consent of the Master Landlord. The rights of
Subtenant hereunder with respect to any ROFO Space shall terminate on the
earliest to occur of: (i) the last day of the thirty-sixth (36th) month of the
Sublease Term, (ii) Subtenant’s failure to exercise its Right of First Offer
with respect to such ROFO Space within the five (5)-day period provided in
Section 22(a)(i) above, (iii) the date on which Sublandlord would have provided
Subtenant an Advice for such ROFO Space if Subtenant had not been in violation
of one or more of the conditions set forth in Section 22(a)(ii) above, or
(iv) Master Landlord’s failure to consent to Subtenant’s Sublease of the ROFO
Space. If Subtenant does not exercise its Right of First Offer within such five
(5)-day period, then Sublandlord shall have the right to sublease the ROFO Space
on the terms set forth in the Advice.

(d) Offering Amendment. If Subtenant exercises its Right of First Offer,
Sublandlord shall prepare an amendment (the “Offering Amendment”) adding the
ROFO Space to the Subleased Premises on the terms set forth in the Advice and
reflecting the changes in the Base Rent, rentable square footage of the
Subleased Premises, Subtenant’s Share and other appropriate terms in accordance
with this Section 22. A copy of the Offering Amendment shall be sent to
Subtenant within a reasonable time after Sublandlord’s receipt of the Notice of
Exercise executed by Subtenant, and Subtenant shall execute and return the
Offering Amendment to Sublandlord within 15 days thereafter. Upon full execution
of the Offering Amendment, Sublandlord shall send the same to Master Landlord
for consent.

(e) Definition of Prevailing Market. For purposes of this Section 22,
“Prevailing Market” means the annual rental rate per square foot for space
comparable to the ROFO Space in office buildings comparable to Building 170 and
in the same geographic area thereof under subleases being entered into at or
about the time that Prevailing Market is being determined. Notwithstanding the
foregoing, space subleased under any of the following circumstances shall not be
considered to be comparable for purposes hereof: (i) the sublease term is for
less than the sublease term of the ROFO Space; (ii) the space is encumbered by
the option rights of another tenant; or (iii) the space has a lack of windows
and/or an awkward or unusual shape or configuration. The foregoing is not
intended to be an exclusive list of space that will not be considered to be
comparable.

 

23. Miscellaneous.

(a) Notices for Subtenant shall be sent to Subtenant after the Start Date at the
Subleased Premises (ATTN: General Counsel) and before the Start Date at 201
Gateway Boulevard, South San Francisco, CA 94080 (ATTN: General Counsel).
Notices for Sublandlord shall be sent to Sublandlord as follows: Exelixis, Inc.,
210 E. Grand Avenue, South San Francisco, CA 94080, and to the attention of
Executive Vice President and General Counsel (each, a “Notice

 

14



--------------------------------------------------------------------------------

Address”). All demands, approvals, consents or notices shall be in writing and
delivered by hand or sent by registered or certified mail with return receipt
requested, or sent by overnight or same day courier service at the party’s
respective Notice Address(es) set forth above. Each notice shall be deemed to
have been received or given on the earlier to occur of actual delivery or the
date on which delivery is refused, or, if Subtenant has vacated the Subleased
Premises or other Notice Address without providing a new Notice Address, three
(3) days after notice is deposited in the U.S. mail or with a courier service in
the manner described above. Any party may, at any time, change its Notice
Address (other than to a post office box address) by giving the other parties
written notice of the new address.

(b) The term “Force Majeure Delay” as used in the Sublease shall mean any delay
by either party in fulfilling its obligations hereunder which is attributable to
any: (i) actual delay or failure to perform attributable to any strike, lockout
or other labor or industrial disturbance (whether or not on the part of the
employees of either party hereto), civil disturbance, future order claiming
jurisdiction, act of a public enemy, war, riot, sabotage, blockade, embargo,
inability to secure customary materials, supplies or labor through ordinary
sources by reason of regulation or order of any government or regulatory body;
or (ii) actual delay or failure to perform attributable to lightening,
earthquake, fire, storm, hurricane, tornado, flood, washout, explosion, or any
other similar industry-wide or Building-wide cause beyond the reasonable control
of the party from whom performance is required, or any of its contractors or
other representatives. Any prevention, delay or stoppage due to any Force
Majeure Delay shall excuse the performance of the party affected for a period of
time equal to any such prevention, delay or stoppage (except the obligations of
Subtenant to pay Rent and other charges pursuant to this Sublease).

(c) Either party’s failure to declare a default immediately upon its occurrence
or delay in taking action for a default shall not constitute a waiver of the
default, nor shall it constitute an estoppel. If either party institutes a suit
against the other for violation of or to enforce any covenant, term or condition
of this Sublease, the prevailing party shall be entitled to all of its costs and
expenses, including, without limitation, reasonable attorneys’ fees.

(d) This Sublease shall be interpreted and enforced in accordance with the Laws
of the state in which the Subleased Premises is located.

(e) Each of Subtenant and Sublandlord represents and warrants that it has not
dealt with any broker in connection with this Sublease, other than Cornish &
Carey Commercial Newmark Knight Frank, on behalf of Subtenant and Sublandlord,
and each party hereto agrees to indemnify and hold the other party harmless from
any commissions due to any broker with whom such party has dealt, other than the
broker named in this paragraph.

(f) This Sublease constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings related to the Subleased
Premises. This Sublease may be modified only by a written agreement signed by
Sublandlord and Subtenant.

(g) The execution, delivery, and performance by each of Subtenant and
Sublandlord of its respective obligations under this Sublease have been duly
authorized and will not violate any provision of Law, any order of any court or
other agency of government, or any indenture, agreement or other instrument to
which it is a party or by which it is bound.

 

15



--------------------------------------------------------------------------------

(h) This Sublease may be executed in multiple counterparts, and by each party on
separate counterparts, each of which shall be deemed to be an original but all
of which shall together constitute one agreement.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the day and year first above written.

 

SUBLANDLORD:       SUBTENANT: EXELIXIS, INC.,       NODALITY, INC., a Delaware
corporation       a Delaware corporation By:  

/s/ Frank Karbe

    By:  

/s/ David R. Parkinson

Name:   Frank Karbe       Name:   David R. Parkinson Title:   EVP & CFO      
Title:   CEO

 

17



--------------------------------------------------------------------------------

EXHIBIT A

LOGO [g232453g36k05.jpg]

 

 

18



--------------------------------------------------------------------------------

LOGO [g232453g15h15.jpg]

 

19



--------------------------------------------------------------------------------

EXHIBIT B

DELIVERY AGREEMENT

 

Re: Sublease dated June     , 2011, between EXELIXIS INC., a Delaware
corporation (“Sublandlord”), and NODALITY, INC., a Delaware corporation
(“Subtenant”), concerning the subleased premises consisting of the entire second
floor (the “Subleased Premises”) of the building located at 170 Harbor Way,
South San Francisco, CA (“Building 170”).

Ladies and Gentlemen:

In accordance with the subject Sublease (to which reference is made for any
undefined capitalized terms used herein), we wish to advise and/or confirm as
follows:

The Start Date of the Sublease Term for the Subleased Premises is             ,
2012 (the “Start Date”), and the Sublease Term for the Subleased Premises is
scheduled to expire on April 30, 2017, unless sooner terminated according to the
terms of the Sublease (as applicable, the “End Date”). Sublandlord delivered
possession of the Subleased Premises to Subtenant on the Start Date, in the
condition required under the Sublease and Subtenant accepted possession of the
Subleased Premises on the Start Date.

That in accordance with the Sublease, monthly Base Rent in the amount of
$96,673.50 shall commence to accrue on             , 2012.

The total rentable square feet (“RSF”) of the Subleased Premises is 25,110 RSF,
and of Building 170 is 70,000 RSF and of the Master Premises is 119,000 RSF.
Subtenant’s Share of the Subleased Premises is One Hundred Percent 100%,
Subtenant’s Share of Building 170 is 36% and Subtenant’s Share of the Master
Premises is 21.1%.

Each party represents and warrants to the other that it is duly authorized to
enter into this document and that the person signing on its behalf is duly
authorized to sign on behalf of such party.

 

SUBLANDLORD:    SUBTENANT:

EXELIXIS, INC.,

a Delaware corporation

  

NODALITY, INC.,

a Delaware corporation

By:  

 

   By:  

 

Name:  

 

   Name:  

 

Title:  

 

   Title:  

 

      

 

 

20



--------------------------------------------------------------------------------

EXHIBIT C

BILL OF SALE

For One Dollar ($1.00) and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, EXELIXIS INC., a Delaware
corporation (“Seller”), hereby conveys to NODALITY, INC., a Delaware corporation
(“Purchaser”), all of Seller’s right, title and interest in and to the office
furniture, cubicles and other related furniture, fixtures and equipment owned by
Seller and listed on Schedule 1 attached hereto, and located in the Subleased
Premises (the “Sold Personal Property”).

Seller has not made and does not make any express or implied warranty or
representation with respect to the merchantability of the Sold Personal Property
or its fitness for any particular purpose; the design or condition of the Sold
Personal Property; the quality or capacity of the Sold Personal Property;
workmanship or compliance of the Sold Personal Property with the requirements of
any Law, rule, specification or contract pertaining thereto; patent infringement
or latent defects. Purchaser accepts the Sold Personal Property on an “AS IS,
WHERE IS” basis.

IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this     day of             ,             .

 

SELLER:

EXELIXIS, INC.,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

 

21



--------------------------------------------------------------------------------

SCHEDULE 1 TO BILL OF SALE

SOLD PERSONAL PROPERTY

 

BUILDING

   OFFICE    PICTURE NUMBER    QTY   

DESCRIPTION

   DIMENSIONS    CHAIR CODE 170    201    131    1    Dark wood conf. Table   
12’x4’                     10    KR25 3382 BLANC                          10   
Armless ch rad 2162 ARCHER           170    206    132    2    5 high later
files                          1    BBF Black           170    203    133    1
   Left handed extended corner w/bi level platform    54”x42”                 
   1    SWS    48”x24”                     1    3 high book shelf    36”       
             1    shelf w/ light    48”                     1    Tack board   
48”                     2    Wall track    60”                     1    BBF blk
                         1    FF blk                          1    Whiteboard   
48”x36”                     1    Hayworth 080416 “chair”                      
   1    KR200 ARMS 7878 #20 Black           170    204-A    134    1   
Left handed extended corner Bi level    66”x36”x24”x24”                     1   
Sws    36”x24”                     1    Sws    19.5”x24”                     1
   FF                          1    BBF                          2    Shelfs w/
1 tasklight                          1    Tack board    48”x25”                 
   1    Cork board    48”x36”                     1    White board    48”x36”   
                 1    ZA94 I021 I Ebony KR 25 Arms- Chrome Base         100     
          3    Wall tracks    60”      170    204-B    135    1    Custom cut
corner w/ KBT    36”x36”x24”x24”                     1    Sws    60”x24”       
             1    Sws    19.5”x24                     1    BBF                 
        1    FF                          1    Shelf w/ light    48”            
        1    Shelf    36”                     1    Tack board    36”x25”       
             1    Steel Case 462LEAPX- steel case multi-color         102       
        3    Wall tracks    60”      170    205    136    1   
Left handed extended corner bi level    60”x42”                     1    Sws   
60”x24”                     1    BBF                          1    FF          
               1    Shelf    60”                     1    Tack board    60”     
               2    Wall tracks    36”                     1    Round table w/
blk base    36”                     1    2 High bookcase    36”                 
   2    A1 Chairs                          1    White board    36”x24”          
          1    PA57 KR240 2121 Ebony         104 170    207    137    1    Cut
to fit corner w/ kbt    48”x48”x24”                     1    Sws    24”x24”     
               1    Sws    66”x24”                     1    BBf                 
        1    FF                          4    Shelfs w/ 2 lights    48”       
             1    Tack board    48”x25”                     4    Wall tracks   
84”                     1    Whiteboard    48”x36”                     1   
Hayworth side chair                          1   
Hayworth 080416- Black see through mesh back         106 170    208    138    1
   Right handed extended bi level    72”x42”x24”x30”                     1   
Sws    48”x24”                     1    Sws    36”x24”                     1   
Sws    30”x24”                     1    Corner cut to fit w/ kBT    48”x48”x24”
                    2    Shelfs w/ lights    36”                     2    Tack
boards    36”x25”                     1    Shelf w/ light    48”               
     1    Tack boards    48”x25”                     5    Wall tracks    60”   
                 1    BBF                          1    White board    48”x36”
                    1    G97G48AA- Millennium GL ADJ Arm mid-back posture TA   
108

 

22



--------------------------------------------------------------------------------

170    209    139    1    Left handed extended corner    72”x42”x24”x30”       
             1    Right handed wave top    48”x24”x30”                     1   
Maple round tabl w/ Blk base    36”                     1    2 drawer lat    42”
                    1    2 drawer lateral fol    30”                     1   
BBF                          1    FF                          2    Shelfs w/
lights    36”                     2    Shelfs    48”                     2   
Wall tracks    84”                     3    Wall tracks    60”                 
   2    Tack boards    36”x25”                     1    Tack board    48”x25”   
                 1    White board    24”x36”      170    211    140    1    Left
handed extended bi level corner    66”x42”x24”x30”                     1   
light wood round table w/ blk base    36”                     1    White board
   48”x36”                     1    BBF                          1    FF        
                 2    Drawer lateral file                          1    Shelf w/
light    60”                     1    Shelf w/ light    48”                    
1    Tackboard    60”x25”                     1    Tackboard    48”x25”       
             3    Wall tracks    60”                     2    Blk wood w/ red
and gold seats                          1    RE30A- HWBK9201- Black Reaction   
     110 170    212    141    1    Corner    48”x48”x24”                     1
   Sws    21.5”x24”                     1    Sws    48”x24”                    
1    Sws    54”x24”                     2    BBF                          1   
FF                          1    Lateral file    30”                     1   
White board    36”x60”                     1    Shelf w/ light    60”          
          1    Shelf w/ light    48”                     1    Tackboard   
60”x25”                     1    Tackboard    48”x25”                     3   
Wall track    60”                     2    Hayworth side chairs                 
        1    9022369- gray office master         112 170    213    142 + 143   
1    Left hand half moon extended corner w/ platform bi level    72”x42”x24”x30”
                    1    Sws    36”x24”                     1    Right hand wave
top    66”x24”30”                     1    4 High lateral file    36”          
          1    4 High verical file                          1    FF            
             2    BBF                          3    Shelfs    36”               
     2    Lights                          2    Tack board    36”x25”            
        2    Shelfs    42”                     1    Lights                      
   2    Tack board    42”x25”                     1    White board    24”x36”   
                 7    Wall tracks    60”                     1    Hayworth side
chair                          1    KR200 Arms 7878 #20 Black         114       
        1    Armless ch rad 2162 4578240/002 black         A1 170    214-A   
144    1    Corner w/ kbt    48”x48”x24”                     4    Wall tracks   
60”                     1    Sws    42”x24”                     1    Sws   
36”x24”                     1    BBF                          1    FF          
               2    Shelfs    48”                     2    Shelfs w/ lights   
42”                     2    Tack boards    42”x25”                     1   
ZA94 I021 I Ebony KR 25 Arms- Chrome Base         100 170    214-B    145    1
   Corner cut to fit w/ kbt    48”x48”x24”                     1    Sws   
36”x24”                     1    Sws    48”x24”                     2    FF     
                    1    BBF                          3    Shelfs    36”       
             2    Tack board    36”x25”                     1    White board   
24”x36”                     3    Wall tracks    60”                     1   
ZA94 I021 I Ebony KR 25 Arms- Chrome Base         100 170    233-A    146    1
   Sws    48”x30”                     2    Shelfs w/ 36” wall track    36”     
               1    BBF                          1    Glass round table w/ blk
base    48”     

 

23



--------------------------------------------------------------------------------

               1    Steel Case 462LEAPX- steel case multi-color         102     
          2    Arm chair 8862GRD3-0D         A3                1    Multi-tilt
3217         116 170    233-B    147    1    Right extended bi level corner   
72”x42”x24”x30”                     1    Left wave top    72”x24”x30”          
          3    BBF                          1    Shelf w/ 48”x25” tackboard   
48”                     1    Shelf w/ light and 60”x25” tackboard    60”       
             3    Wall tracks    84”                     1    Panel    70”x48”
                    1    Hayworth 080416- Black see through mesh back        
106 170    215    148    2    Cubes    8’x7’                     4    Sws   
48”x24”                     4    Sws    36”x24”                     4    Sws   
24”x24”                     2    Overhead w/ light    48”                     4
   BBF                          1    2 drawer lat    30”                     1
   ZA94 I021 I Ebony KR 25 Arms- Chrome Base         100                1   
KR200 Arms 7878 #20 Black         114 170    217    149    9    5 high lateral
files    42”      170    218    150    2    5 high lateral file light grey   
42”                     1    5 high lateral file blue    36”                    
4    4 high lateral files    42”                     1    2 drawer lat    42”   
                 1    5 high bookcase blk    36”                     3    5 high
bookcase LT    36”      170    219    151    15    5 high bookcases LT    36”   
                 1    3 drawer lateral file    42”      170    238    152    1
   Freestanding table w/ KBT    30”x60”                     1    Lab table blue
and white    72”x36”                     1    Lab table blue and white   
48”x36”                     1    Work table    36”x24”                     3   
Lab chairs                          1    White board    24”x36”                 
   1    Metal shelfing    54”x24”      170    251    153    3    Cork boards   
36”x24”                     2    FF                          1    BBF          
               2    KBT                          2    ZA94 I021 I Ebony KR 25
Arms- Chrome Base         100                1    KR200 Arms 7878 #20 Black (No
arms though)         114 170    252    154    1    Sws    72”x30”               
     1    Sws    48”x24”                     1    D top    66”x30”            
        1    4 high bookcase    36”                     4    Shelfs w/ 2 lights
   36”                     2    Tack board    36”x25”                     3   
Wall tracks    60”                     1    BBF mobile                         
1    2 drawer lateral    42”                     1    White board    48”x72”   
                 1    Hayworth side chair                          1    PA53
#F021 F-Ebony KR200 arms         118 170    253    155    1    Corner w/ KBT   
48”x48”x24”                     1    Sws    24”x24”                     1    Sws
   54”x24”                     1    Round table    36”                     4   
Shelf w/ lights    36”                     5    Tackboards    36”x25”          
          1    4 high bookcase    36”                     5    Wall track    60”
                    2    Wall track    84”                     1    White board
   48”x36”                     1    PA53 #F021 F-Ebony KR200 arms         118  
             2    Arm chair 8862GRD3-0D         A3 170    256    156    1   
Corner w/ KBT    48”x48”x24”                     1    Left handed wave top   
54”x24”x30”                     1    Sws    36”x24”                     1   
Shelf w/ light    60”                     1    Tackboard    40”x25”            
        1    Shelf    48”                     6    Wall tracks    60”          
          1    BBF                          1    FF                          1
   White board    36”X48”                     1    2 Drawer lat    36”          
          2    Hayworth side chairs                          1    AM123A        
                 1    3/4 moon table w/ 3 legs    36”     

 

24



--------------------------------------------------------------------------------

170    257    157    1    Right handed corner w/ bi level    60”x42”x24”x24”   
                 1    Sws    30”x24”                     1    Sws    48”x24”   
                 3    Shelf w/ lights    36”                     3    Tackboards
   36”x25”                     1    Shelf w/ lights    48”                     1
   Tackboards    48”x25”                     5    Wall tracks    60”            
        3    BBF                          1    3 drawer lat    36”            
        1    White board    36”x60”                     3    Hayworth side
chairs                          1    KR200 Arms 7878 #20 Black         114 170
   258    158    1    Corner w/ kbt    48”x48”x24”                     1    Sws
   30”x34”                     1    Sws    48”x24”                     1    Sws
   72”x24”                     1    Shelf w/ light    42”                     1
   Tack board    42”x23”                     1    Shelf w/ light    36”       
             1    Tack board    36”x25”                     1    Tack board   
36”x23”                     1    White board    36”x48”                     1   
White board    48”x72”                     1    BBF                          4
   Wall tracks    60”                     1    2 drawer lat    30”            
        1    3 drawer lat    30”                     1    Hayworth side chair   
                      1    Steel Case 462LEAPX- steel case multi-color        
102 170    249    159    1    Freestanding table    30”x60”                    
2    Cork boards    24”x36”                     1    ZA94 I021 I Ebony KR 25
Arms- Chrome Base         100                1    Multi-tilt 3217         116  
             1    Task chair blk no model #                          5    BBF   
                      1    FF                          2    KBT           170   
264    160    1    Half moon right extend corner bi level w/ KBT   
72”x42”x24”x30”                     1    3/4 moon table w/ 3 legs               
          1    Sws    72”x30”                     1    5 high open shelf 4
drawer lateral file    36”                     1    2 drawer lateral file    36”
                    2    BBF                          1    FF                 
        1    White board    24”x36”                     1    Shelf w/ light and
48”x25” tackboard    48”                     1    Shelf w/ light and 42”x25”
tackboard    42”                     1    Shelf w/ light and 36”x25” tackboard
   36”                     4    Wall tracks    60”                     1   
G97G48AA- Millennium GL ADJ Arm mid-back posture TA    108                1   
CU5947721800001 Hayworth green & gold         A4 170    266-A    161    1   
Left handed half moon bi level corner    66”x42”x24”x30”                     1
   Right handed wave top    60”x24”x30”                     1    Shelf w/ light
and 48”x25” tack board    48”                     2    BBF                      
   1    White board    24”x36”                     2    Wall tracks    60”     
               1    Steel Case 462LEAPX- steel case multi-color         102 170
   266-B    162    1    Left handed bi level corner    60”x42”x24”x30”          
          1    Right handed wave top    60”x24”x30”                     3    FF
                         1    5 high 2 openshelf 3 drawer lateral file          
               1    Overhead w/ light and 60”x25” tackboard    60”            
        2    Wall tracks    60”                     1    B92- #I021 J Ebony
KR200 arms         120 170    267-A    163    1    Half moon right handed extend
corner bi level    72”x42”x24”x30”                     1    5 high open shelf 4
drawer lat                          2    BBF                          2    FF   
                      2    Shelf w/ 2 lights and 42”x25” tackboards    42”     
               3    Wall tracks    60”                     1    Steel Case
462LEAPX- steel case multi-color         102 170    267-B    164    1   
Halfmoon right extended corner bi level w/ 2 screens    72”x42”x24”x30”       
             1    Left handed wave top w/ shelf attached    60”x24”x30”       
             1    BBF                          1    2 drawer wood pad          
               1    Steel Case 462LEAPX- steel case multi-color         102     
          1    Black & chrome stacker         A5 170    267-C    165    1   
Left handed extend bi level corner    72”x42”x24”x30”                     1   
Right handed wave top    60”x24”x30”                     1    Shelf w/ light and
42”x25” tackboard    42”     

 

25



--------------------------------------------------------------------------------

               1    Shelf w/ light and 60”x25” tackboard    60”                 
   1    BBF                          1    4 high verical file                 
        3    Wall tracks    60”                     1    White board    24”x36”
                    1    ZA94 I021 I Ebony KR 25 Arms- Chrome Base         100
170    268    166    1    Half moon corner w/ KBT    48”x48”x42”x12”            
        1    Sws    24”x24”                     1    Right side wave 30   
72”x30”                     2    Shelf w/ 2 lights and 36”x25” Tackboards    36”
                    2    BBF                          1    FF                 
        1    2 drawer lat    42”                     1    White board    36”x48”
                    3    Wall tracks    60”                     1    Steel Case
462LEAPX- steel case multi-color         102                1    Chair no tag
it’s a red looks like reaction task chair           170    261    167    1   
Sws    72”x30”                     1    Lab table blue and white    60”x20”     
               1    BBF                          2    2 Drawer lats    36”     
               2    Wall tracks    60”                     1    Chair 3233 PR40
         

 

26



--------------------------------------------------------------------------------

Equipment

   Mfg    Model    Serial No.    Location

Autoclave

   Consolidated    SSR-24-DCMV    5600-36    248

Glass Washer

   Lancer    1400 LXP    9E063694    248

 

27



--------------------------------------------------------------------------------

CHAIR CODE

  

DESCRIPTION

100    ZA94 I021 I Ebony KR 25 Arms- Chrome Base 101    ZA62 JR25 3382 Blank-
Office Master- Chrome Base w/casters 102    Steel Case 462LEAPX- steel case
multi-color 103    CA27103 Black Leather w/arms conference room chairs 104   
PA57 KR240 2121 Ebony 105    PA2653- Davis Black w/ arms, woven black material
106    Hayworth 080416- Black see through mesh back 107    Black Leather
conference room w/ chrome base/ no tags w/ arms 108    G97G48AA- Millennium GL
ADJ Arm mid-back posture TA 109    110    RE30A- HWBK9201- Black Reaction 111   
Herman Miller AIM 123A 770072 101 black/ no arms 112    9022369- gray office
master 113    114    KR200 Arms 7878 #20 Black 115    116    Multi-tilt 3217 117
   BJR3 Arms MA52 #20 black/ no arms 118    PA53 #F021 F-Ebony KR200 arms 119   
120    B92- #I021 J Ebony KR200 arms 121    122    EA335 Herman Miller N103-
chrome base w/chrome arms 123    Haworth 75277490000/ black w/arms 124    PA55
KR200 2121 Ebony 125    126    4836B127717 3360 127    3233 LE144 HAG 128   
(STACKER CHAIRS)    A1    Armless ch rad 2162 4578240/002 black A2    swirl side
chair w/arms SO# 148144.1 A3    Arm chair 8862GRD3-0D A4    CU5947721800001
Hayworth green & gold A5    Black & chrome stacker A6    85693520000 color 3F
TRF black A7    Herman Miller AE500P A8    Armless chair gray & chrome/
weavetek/ #215ZSW A9    Global Upholstery/ Black Frame/ Black Material
008062151F A10    Herman Miller ER335 Chrome Frame/ Black Material

 

28